Citation Nr: 0844795	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  99-15 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.  Entitlement to an increased rating for gout, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
mixed hearing loss, right ear.

3.  Entitlement to an increased (compensable) rating for 
otitis media with perforation, right ear.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1940 to November 
1941, from December 1941 to September 1948, and from July 
1952 to September 1965.  He was born in 1923.  This matter 
was brought on appeal to the Board of Veterans' Appeals 
(Board) from rating decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

In December 1999, the veteran and his wife presented 
testimony at a personal hearing before a Hearing Officer at 
the VARO.  A transcript (Tr.) of the hearing has been 
prepared and associated with the claims folder. 

During the course of the current appeal, an increased rating 
from 30 to 100 percent was assigned for the veteran's service 
connected hypertensive heart disease with ischemia, effective 
from March 17, 1997; that issue is not part of the current 
appeal.  The 20 percent rating assigned for his gout has been 
in effect since 1970.

In a decision in September 2003, the Board granted a separate 
increased rating of 10 percent for the veteran's service-
connected tinnitus, and remanded the other issues shown on 
the first page of the present decision for evidentiary 
development, to include another series of examinations.  The 
VA reexaminations took place in September 2004.  
Inexplicably, a Supplemental Statement of the Case (SSOC) was 
not issued until October 2008, after which the case was 
returned to the Board (in late November 2008) for final 
appellate review.   


FINDINGS OF FACT

1.  The veteran now has gouty arthritis of both knees and 
ankles with swelling and some motion limitations but no 
laxity; X-rays are normal.

2.  Audiometric testing of the veteran's mixed hearing loss 
in his single service-connected ear, on the right, is at 
Level V.

3.  The veteran's right eardrum remains unhealed and 80 
percent perforated, and more often than not he has active 
suppuration and/or ongoing granulomatous debris from that 
ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
gout, have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; 
Diagnostic Codes 5002, 5017 (2008).

2.  The criteria for an increased (compensable) evaluation 
for mixed-type right ear defective hearing are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.383, 4.85-4.87, 
Diagnostic Code 6100 (2008).

3.  The criteria for a 10 percent rating, and no more, for 
suppurative otitis media in the right ear with tympanic 
membrane perforation are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Codes 6211-6260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or SSOC.  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The veteran has received numerous notices since his claims 
were filed, all of which informed him of all pertinent 
requirements for supporting his claims.  With regard to the 
now remaining issues, the Board finds that the content of 
letters and other communications complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006).  Any other 
defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of his opportunities to 
submit additional evidence, after which additional data was 
obtained and entered into the record.  The purpose behind the 
notice requirement has been satisfied, because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

In addition, it appears that all obtainable relevant evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Development has taken place in this case, and in the 
aggregate, the veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled.  
He has also provided sworn testimony in his case before a 
Hearing Officer at the VARO.

In addition, to whatever extent the decision of the Court in 
Dingess requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the veteran was sent 
that information.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development as to the issues.  That action would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

The Board notes the recent decision of Vazquez-Flores v. 
Peake, 22 Vet App. 37 (2008), which pertains to the 
requirements of 38 U.S.C.A. § 5103(a) for increased 
evaluation claims, and the veteran has been so informed.

38 U.S.C.A. § 7104 indicates that Board decisions must be 
based on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
that the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

II.  Applicable Legal Criteria

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, consideration must be given as to whether 
staged ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).   Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).

Gout is ratable under the criteria for rheumatoid arthritis 
under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5002 and 5017 
(2008).  DC 5017 requires evaluation of gout under DC 5002, 
which assigns various ratings based upon whether arthritis, 
rheumatoid, is an active process or it is manifested by 
chronic residuals.  For active process, a 20 percent rating 
is assigned for one or two exacerbations a year in a well- 
established diagnosis; a 40 percent rating is assigned with 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year.  A 60 percent rating is assigned where manifestations 
less than commensurate with criteria for a 100 percent but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
4 or more times a year or a lesser number over prolonged 
periods.  A 100 percent rating is assigned with 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.  

A Note to the Diagnostic Code provides that the rating for 
active process cannot be combined with that for residuals 
based on limitation of motion or ankylosis; the higher rating 
is to be assigned.

For chronic residuals, DC 5002 permits evaluation based on 
limitation of motion or ankylosis, favorable or unfavorable, 
of specific joints affected consistent with applicable 
diagnostic codes.  

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Disability of the ankle is rated under the criteria of 
Diagnostic Codes 5270 through 5274.  The RO has evaluated the 
veteran's left ankle disability pursuant to DC 5271 (limited 
motion of the ankle), under which a 10 percent disability 
rating is assigned when there is moderate loss of motion.  A 
20 percent rating is warranted for marked limitation of the 
ankle, and that is the maximum evaluation under this code 
section.

The veteran's ankle disability could also be evaluated under 
DC 5270 (for ankylosis of the ankle).  A 20 percent rating is 
warranted for ankylosis of the ankle in plantar flexion less 
than 30 degrees.  A 30 percent disability rating is assigned 
when ankylosis in plantar flexion between 30 and 40 degrees, 
or in dorsiflexion between 0 and 10 degrees.  Ankylosis of 
the ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with an abduction, 
adduction, inversion, or eversion deformity warrants a 40 
percent evaluation.

Under the criteria of Diagnostic Code 5272, ankylosis of the 
subastragalar or tarsal joint, in good weight-bearing 
position, warrants a 10 percent rating, and, in poor weight-
bearing position, warrants a 20 percent rating.  Under the 
criteria of DC 5273, malunion of the os calcis or astragalus 
with moderate deformity warrants a 10 percent rating, and 
marked deformity warrants a 20 percent rating.  Under 
Diagnostic Code 5274, astragalectomy warrants a 20 percent 
rating.

Normal range of motion of the ankle in plantar flexion is 
from 0 to 45 degrees, and in dorsiflexion is from 0 to 20 
degrees.  See 38 C.F.R. § 4.71, Plate II.

Under 38 C.F.R. § 4.71a, DC 5257 (for impairment of the 
knee), a 10 percent disability evaluation requires slight 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation requires moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  Under 
Diagnostic Code 5258, dislocated semilunar cartilage, with 
frequent episodes of locking, pain, and effusion into the 
joint, warrants a 20 percent rating.

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  Under 
DC 5260, limitation of flexion of the knee to 60 degrees 
warrants a noncompensable evaluation, limitation of flexion 
to 45 degrees warrants a 10 percent rating, limitation of 
flexion to 30 degrees warrants a 20 percent evaluation and 
limitation of flexion to 15 degrees warrants a 30 percent 
evaluation, the highest schedular evaluation under this 
diagnostic code.

Under DC 5261, limitation of extension of the knee to 5 
degrees warrants a noncompensable evaluation, limitation of 
extension of the knee to 10 degrees warrants a 10 percent 
evaluation, limitation of extension to 15 degrees warrants a 
20 percent evaluation, and limitation of extension to 20 
degrees warrants a 30 percent evaluation.  Limitation of 
extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this code.

The Rating Schedule provides that the normal range of motion 
of the knee is zero degrees on extension to 140 degrees on 
flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that a veteran who has the 
separate conditions of arthritis and instability of a knee 
can receive separate ratings under DC 5003 and 5257.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  When a knee 
disorder is already rated under DC 5257, the veteran must 
also have limitation of motion (at an otherwise 
noncompensable level) under DC 5260 or DC 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero-percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98; 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under DC 5257, to warrant a 
separate rating for arthritis based on X-ray findings, the 
limitation of motion need not be compensable under DC 5260 or 
DC 5261; rather, such limited motion must at least meet the 
criteria for a zero percent rating.  In the alternative, a 
compensable rating may be granted by virtue of 38 C.F.R. § 
4.59.

In VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004), the General 
Counsel held that, when considering DCs 5260 and 5261 
together with 38 C.F.R. § 4.71, a veteran may receive a 
rating for limitation in flexion only, limitation of 
extension only, or separate ratings for limitations in both 
flexion and extension under DC 5260 (leg, limitation of 
flexion), and DC 5261 (leg, limitation of extension).  Where 
a veteran has both a limitation of flexion, and limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.

Diagnostic Code 5014, osteomalacia, provides that a rating 
should be based on the limitation of motion of the affected 
parts as arthritis degenerative.

Under DC 5010, traumatic arthritis is to be rated as 
degenerative arthritis, and DC 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint of group of minor 
joints affected by limitation of motion to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10. 
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination, or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."


With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  
Specific diagnostic code provisions relate to arthritis, as 
others are available for rating limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40; 
see also Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993) 
(functional loss due to pain is to be rated at the same level 
as the functional loss when flexion is impeded).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hz.  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes eleven auditory acuity levels from Level 
I, for essentially normal acuity, through Level XI, for 
profound deafness.  38 C.F.R. §§ 4.14, 4.85, DC 6100.


Under 38 C.F.R. § 4.86(a), when the pure tone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear is to be evaluated 
separately.  Id.  When the puretone threshold is 30 decibels 
or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86(b).  In sum, a zero percent evaluation is 
provided where hearing in the better (or in this case, non-
service-connected and not totally deaf) ear is Level I and 
hearing in the other ear is I through IX.  38 C.F.R. § 4.85, 
Table VII, DC 6100.

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86, numeric designations of 
hearing acuity may be alternatively derived based on pure 
tone thresholds alone, under Table VIA. 38 C.F.R. § 4.85(c).  
Prior to June 10, 1999, the use of the alternative table was 
only permitted when the Chief of the Audiology Clinic 
certified that language difficulties or inconsistent speech 
audiometry scores made the use of both puretone average and 
speech discrimination inappropriate.  See 38 C.F.R. §§ 
3.400(p), 3.114(a), 4.85, 4.86 (1998 & 2008).

Hearing tests will be conducted without hearing aids but the 
impact thereof is contemplated in the schedular evaluations; 
the results of the above-described testing are charted on 
Table VI and Table VII.  See 38 C.F.R. § 4.85.

Under 38 C.F.R. § 4.85(f), if impaired hearing is service 
connected in only one ear, the non-service-connected ear will 
be assigned the literal designation of Level I, subject to 
provisions rating to total deafness in that ear pursuant to 
38 C.F.R § 3.383.

The Court has noted that the assignment of disability ratings 
for hearing impairment are basically arrived at by a 
mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Perforation of the tympanic membrane is rated under DC 6211.  
The only rating available under this code is a 0 percent, 
noncompensable rating.

Under Diagnostic Code 6200, which addresses otitis media 
disorders, the only compensable evaluation warranted under 
this provision is 10 percent, and will be assigned only where 
the medical evidence of record shows suppuration or aural 
polyps.  See 38 C.F.R. § 4.87, DC 6200.  (Other symptoms such 
as hearing impairment, labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull are rated separately, if 
present.)

The Board has the clear duty to assess the credibility and 
weight to be given the evidence, and is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  However, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its entirety.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. 
Cir. 2000).  The Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Similarly, it is well established that while someone who is a 
layperson is not considered capable of opining on matters 
requiring medical knowledge, they are permitted to provide 
observations.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Medical evidence is generally required to address 
questions of medical causation; lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Espiritu, supra.  However, as noted above, lay 
statements may serve to support a claim for service 
connection by supporting the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

III.  Factual Background and Analysis

Prior clinical evaluations and examination reports are in the 
file for comparative purposes.  The veteran has long had 
problems with infections in his right ear, particularly at 
the site of a perforation in the tympanic membrane which 
healed poorly; and his gout has been controlled with daily 
Allopurinol.

On VA examination in June 1997, on the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
45
45
55
LEFT
15
10
15
30
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
The audiologist noted that it was difficult to keep a seal on 
the right ear for purposes of testing.  The veteran and his 
wife were counseled as to the possibility of amplification.

On private evaluation in February 1999, the veteran was shown 
to have degenerative changes in the mid-thoracic spine.  
Later X-rays showed anterior osteophytes and bilateral facet 
hypertrophy at L-5/S-1, but hips and left leg were normal 
except for some circulatory changes.

On VA examination in June 1999, on the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
45
55
55
55
LEFT
15
15
15
30
45

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 92 percent in the left ear.  
Tympanometry showed a large volume consistent with the 
perforated membrane on the right.  The possibility of a 
hearing aid was addressed along with problems due to his 
other health concerns.

On VA examination in July 1999, the right ear required 
cerumen removal, and while it was described a clearly 
perforated, it was then dry and clean.  However, there was 
evidence of recurrent infection with signs of substantial 
granulation tissue.  Surgical repair was thought to be a 
possible solution for the right ear perforation, but this was 
contraindicated by his heart problems.

At the hearing held at the RO in December 1999, the veteran 
and his wife stated that his ear continues to drain almost 
constantly, and she sometimes finds remnants of blood and pus 
on his pillow.  Tr. at 7, 8.  He uses VA-prescribed drops 
when it becomes infected.  Tr. at 8.  They said that a 
hearing aid had been suggested for the right ear, but that 
there were problems with that because of the ongoing 
drainage.  Tr. at 4, 10.  He has infection in the right ear 
probably 10 times a year.  Tr. at 9.  He must wear cotton in 
that ear to shower, and cannot go swimming or otherwise get 
it wet.  Tr. at 10.  He said he continued to medicate for his 
gout, but when it was active, his feet and other joints like 
his knees were tremendously painful.  Tr. at 14-15.  He has 
these episodes 8-10 times a year, and they last about a day.  
Tr. at 16-17.

Special VA examinations were undertaken pursuant to the 
Board's remand.  The reports dated in September 2004 are in 
the file.  On VA authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
45
55
75
LEFT
20
15
25
45
70

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 88 percent in the left ear.  
Again, a hermetic seal could not be obtained on the right ear 
because of the perforation.  However, on examination, while 
the veteran said that he was not then having drainage from 
that ear, nonetheless, the examiner noted that the 
perforation was about 80 percent, and there was some scant 
drainage within the middle ear.

On orthopedic evaluation for his gout in September 2004, the 
veteran said he used his medication, Allopurinol, but did not 
use a cane.  He had pain and stiffness in his ankles and 
knees and walked slowly.  He had intermittent flare-ups, but 
their timing or frequency was hard to render ore precise.  On 
examination, he had swelling of both knees and ankles.  X-
rays were normal.  He had no laxity of the joints.  He had 
moderate to severe reduction in endurance.

In evaluating the veteran's remaining disabilities, his gout 
now appears to involve both knees and ankles and causes 
swelling and pain.  However, he has no X-ray evidence of 
impairment of osseous nature in those joints.  He does not 
have laxity and does not use a cane.  He continues his long 
term medication.  Thus, his overall impairment is adequately 
reflected in the current 20 percent rating which is assigned 
for one or two exacerbations a year in a well- established 
diagnosis.  This, in fact, provides him with a greater rating 
than would be otherwise assignable were the ankle and knee 
disabilities to be rated under the individual criteria, cited 
above, for functional limitations related solely thereto in a 
non-active process.  As noted above, under the diagnostic 
code for gout, he cannot be rated under both.  And no other 
code provides a viable alternative for the rating. 

With regard to his hearing loss, service connection is only 
in effect for the right ear.  And while he has had 
deterioration in the hearing capacity in his remaining, 
nonservice-connected left ear, it is not yet deaf, and is 
accordingly, considered to be normal for purposes of rating 
(e.g., at a Level I).  In that regard, although the 
audiometric findings for the right ear show a loss at Level 
V, which is indeed both a recent deterioration and 
significant, this, when combined with the considered normal 
hearing in the "normal" left ear, still warrants a 
noncompensable rating.

With regard to the veteran's tympanic membrane perforation 
and otitis media of the right ear, the clinical picture 
reflects somewhat unusual circumstances.  He has had a 
perforation of that ear for decades; it has not healed 
perfectly, and even now, it is at 80 percent which causes all 
sorts of problems including impairing a proper seal to test 
his hearing, permitting a hearing aid, and permitting ongoing 
infection.  Surgery is not feasible because of his other 
health problems.  However, under DC 6211, a noncompensable 
rating is assigned in any even for the perforation.

On the other hand, the virtual omnipresence of active right 
ear infection has been confirmed by the both clinical 
evidence and personal observations, e.g., there are 
demonstrated findings of significant granulation clearly 
identified by medical experts even on days when he himself 
has candidly observed it was probably not active.  On 
repeated evaluations, the right ear has shown clear signs of 
ongoing infection.  Moreover, the veteran and his wife have 
credibly testified that he has ongoing drainage and bleeding, 
all of which is consistent with the evidence of record.  The 
Board finds that a reasonable doubt is raised in this regard 
which must be resolved in his favor, and a 10 percent rating, 
but no more, is warranted for his otitis media as being 
actively suppurative on a chronic, ongoing basis.  

IV.  Additional Considerations

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service may approve an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

In the instant case, the veteran has not reported, and record 
does not suggest, marked interference with employment other 
than contemplated within schedular standards, or frequent 
periods of hospitalization. He is now into his mid-80's and 
is not working in any event (except in activities in which 
his wife keeps him busy, per his own testimony).  There is no 
evidence that these service-connected disabilities present an 
unusual or exceptional disability picture.  The Board finds 
that the veteran's symptoms are consistent with the criteria 
in the Rating Schedule.

The Board finds that the disability picture is not unusual or 
exceptional and does not render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  Therefore, the Board concludes that the 
question of an extra-schedular rating has not been raised, 
and need not be further herein addressed.  Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

An increased evaluation in excess of 20 percent for gout is 
denied.

An increased (compensable) evaluation for mixed hearing loss, 
right ear is denied. 

An increased evaluation of 10 percent for otitis media with 
perforation, right ear, is granted, subject to the regulatory 
criteria relating to the payment of monetary awards.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


